Citation Nr: 1018644	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral venous stasis 
with leg ulcers, hyperpigmentation, ulcer aggravation, 
erythema and varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
previously denied claim of entitlement to service connection 
for bilateral venous stasis.  A timely appeal was noted from 
that decision.

In a November 2009 decision, the Board reopened the claim and 
remanded the merits of the issue to the RO (via the Appeals 
Management Center (AMC)) for further evidentiary development.  
After completion of the requested development, the case is 
back before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that bilateral venous stasis with leg ulcers, 
hyperpigmentation, ulcer aggravation, erythema and varicose 
veins had its onset, increased in severity, or is otherwise 
related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral venous stasis with leg ulcers, hyperpigmentation, 
ulcer aggravation, erythema and varicose veins was not 
incurred or aggravated in service.  38 U.S.C.A.    §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; information and 
evidence that the Veteran was expected to provide; and the 
way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has been diagnosed with bilateral venous stasis 
with leg ulcers, hyperpigmentation, ulcer aggravation, 
erythema and varicose veins.  He has attributed his disorder 
to his service, stating that he first observed symptoms such 
as varicosities, painful legs, and red sores while on active 
duty.  

Review of the Veteran's service medical records shows no 
evidence of varicosities or bilateral venous stasis at 
service entry.  An evaluation of the lower extremities was 
normal.  In January 1953, the Veteran complained of pain in 
the bilateral lower extremities, which had been present since 
childhood.  A physical examination showed no bony deformity, 
good muscle tone and good pedal pulses.  No varicosities or 
sores were noted.  

On the Veteran's May 1954 separation examination, lower 
extremity and vascular examinations were normal, and the 
Veteran did not report a history of varicosities, sores, or 
other symptoms indicative of bilateral venous stasis.

The earliest notation of bilateral venous stasis in the post-
service medical evidence is dated August 1986.  The clinical 
evidence of record shows that the Veteran has been treated 
for bilateral venous stasis and its complications on a 
regular basis since that time.   

In April 2004, a private physician, Dr. C.F., provided a 
statement indicating that he had treated the Veteran for 
"stasis dermatitis which was secondary to varicose veins 
involving his bilateral lower extremities."  Dr. F. 
indicated that the Veteran had advised him of a history of 
extensive varicosities prior to entering service, with 
swelling and pain in both legs after standing on guard duty 
and on the rifle range.  The Veteran indicated to Dr. F. that 
his varicosities were "well documented during his military 
service" and asked Dr. F. whether this could be the cause of 
painful swelling in the lower extremities.  It was Dr. F.'s 
opinion that "a person with pre-existing varicosities could 
develop painful swelling in his legs if he was subjected to 
the activities that [the Veteran] describes."  

A second private etiology opinion was received in May 2004 
from another of the Veteran's treating physicians, Dr. L.M.  
Dr. M. noted that the Veteran has "bilateral varicosities in 
both lower extremities with chronic venous stasis 
disease....This condition developed while he was in the 
military service during the time of the Korean War."  There 
is no indication that Dr. M. reviewed the claims folder, nor 
did he provide the basis for his conclusion that the 
Veteran's bilateral venous stasis had its onset during his 
active service.  

The Veteran received a VA examination in February 2010.  The 
examiner reviewed the claims folder and noted the Veteran's 
normal lower extremity examinations at entry and upon 
separation.  He also noted the two private etiology opinions 
purporting to link the Veteran's current bilateral venous 
stasis to his military service.  According to the examination 
report, the Veteran advised the examiner that "he began to 
have problems with lower extremity venous stasis while [in 
active service]...however, upon further questioning, he is 
unable to state when it began (i.e. before or after 
enlistment.)"  The Veteran did state that his disorder had 
gotten progressively worse since his discharge, resulting in 
multiple ulcers.  

After reviewing the claims folder and conducting a physical 
examination of the Veteran, the examiner opined that "the 
probability of the Veteran's lower extremity venous stasis 
having its onset during service is less than 50 percent."  
This was because the Veteran's entrance and exit examinations 
were normal, and because the Veteran was unable to accurately 
recall when he first noticed his varicosities.  The examiner 
took note of the private etiology opinions purporting to link 
the Veteran's bilateral venous stasis to his service, but 
found that the "only objective data to go by is the exit 
examination, which states that the Veteran had a normal lower 
extremity exam."  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran as to his 
assertions as to in-service incurrence of his disorder and 
continuity of symptomatology from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of varicose veins, painful lower 
extremities, and sores.  Layno; 38 C.F.R. § 3.159(a)(2); see 
also Barr, 21 Vet. App. at 309 (holding that a lay person is 
competent to testify as to his or her observations of 
varicose veins).  However, he is not competent to diagnose 
bilateral venous stasis, or render an opinion as to the cause 
or etiology of his disability, because he does not have the 
requisite medical expertise.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Upon review, the Board finds that the Veteran's allegations 
of in-service incurrence of bilateral venous stasis, with 
continuity of symptomatology since service, are not 
consistent with the objective evidence of record.  Although 
the Veteran complained of painful lower extremities while in 
service in January 1953, he also stated that the pain he 
experienced had been present since childhood.  Physical 
examination found no varicosities or sores, and the Veteran 
did not report a history of varicosities or ulcers, which is 
inconsistent with his testimony that he had painful, swollen 
legs with varicosities throughout his military service.  
There is no mention of vascular abnormalities on the 
Veteran's separation examination, and his lower extremities 
were reportedly normal.  Although the Veteran asserts that he 
has had symptoms of bilateral venous stasis since service, 
there is no evidence of post-service clinical treatment for 
bilateral venous stasis for over 40 years after his discharge 
from service.  The Veteran was also unable to tell the VA 
examiner when he first observed his varicosities.  The Board 
does not find it likely that the Veteran developed 
varicosities, ulcers, and painful, swollen extremities which 
resulted in chronic pathology, but were not found on 
examination in January 1953, went unnoticed on the separation 
examination, and had no recorded treatment for over 40 years.  
The Veteran himself has not been a consistent historian and 
admitted on the most recent VA examination that he was not 
sure when pertinent disability began.  As a result, the Board 
finds that the lay evidence as to in-service incurrence and 
continuity of symptomatology lacks credibility and is 
therefore of limited probative value here.

Although the Veteran has been treated for bilateral venous 
stasis since 1986, there is nothing in those clinical notes 
which is indicative of the etiology of his disorder.  There 
are two private etiology opinions dated April and May 2004 
finding that the Veteran's bilateral venous stasis could have 
had its onset during service, and the VA examination dated in 
February 2010 which found that it was less likely that 
bilateral venous stasis was related to the Veteran's service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).
 
With the above criteria in mind, the Board finds that the 
April and May 2004 private etiology opinions are of limited 
probative value in this matter, because they are based on the 
Veteran's stated history as to the onset and development of 
his bilateral venous stasis.  As has been discussed, the 
Veteran is not a reliable historian regarding this matter, 
and there is no indication that either physician had the 
opportunity to review the claims folder before rendering an 
opinion in this matter.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993).

The Board accords greater probative weight to the February 
2010 VA opinion, which found that the Veteran's bilateral 
venous stasis did not likely have its onset during service.  
The examiner reviewed the entire record and cited to that 
record in coming to his conclusion.  He is a medical doctor 
with the necessary expertise to comment on the etiology of 
bilateral venous stasis.  The examiner found that the 
Veteran's lay statements as to his observations of 
varicosities during service were inconsistent and that the 
objective medical evidence of record, to include the negative 
separation examination, supported a finding that bilateral 
venous stasis was unrelated to service.  

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value here.   

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's bilateral venous stasis is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral venous stasis 
with leg ulcers, hyperpigmentation, ulcer aggravation, 
erythema and varicose veins, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


